Case 17-21607-jrs       Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03          Desc Main
                                  Document      Page 1 of 23




     IT IS ORDERED as set forth below:



     Date: February 11, 2019
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

     _______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

In re:                                              )
                                                    )      Chapter 13
ARNOLD WADE and                                     )
WINNIFRED HERRING WADE,                             )      Case No. 17-21607-JRS
                                                    )
         Debtors.                                   )
                                                    )
DALE RECYCLING & USED                               )      Adversary Proceeding
AUTO PARTS, INC.,                                   )
                                                    )      No. 18-02014-JRS
         Plaintiff,                                 )
                                                    )
v.                                                  )
                                                    )
ARNOLD WADE and                                     )
WINNIFRED HERRING WADE,                             )
                                                    )
         Defendants.                                )

                                            ORDER

         The principal issue before this Court is whether the 87-year-old Mrs. Wade and 74-year-

old Mr. Wade, both of whom live on fixed incomes from social security and pensions, converted
Case 17-21607-jrs            Doc 67       Filed 02/11/19 Entered 02/11/19 14:26:03                       Desc Main
                                          Document      Page 2 of 23


their case from Chapter 7 to 13 in bad faith to gain the benefit of the more generous discharge

provisions in Chapter 13. This issue arises through an Objection to Confirmation of Amended

Plan and Amended Motion to Dismiss (the “Motion to Dismiss”) [Bnkry. Doc. 54] and an

Amended Complaint to Object to Discharge of Debtors, to the Dischargeability of Their Debt to

Plaintiff, to Determine the Validity and Priority of Claims, and to Subordinate Certain Claims

and/or for Damages 1 (the “Amended Complaint”) [Adv. Doc. 10] filed by judgment creditor Dale

Recycling & Used Auto Parts, Inc.’s (“DRUAP”).

         The underlying bankruptcy case was filed by Arnold and Winnifred Wade on August 24,

2017 [Bnkry. Doc. 1]. The Wades are elderly, fixed-income debtors against whom DRUAP

obtained a judgment in the amount of $20,000, the circumstances of which will be discussed below.

In its Amended Complaint, DRUAP seeks to: (1) deny confirmation of the Wades’ plan, (2) deny

the Wades’ discharge (and find that the debt owed to DRUAP is specifically non-dischargeable),

and (3) direct the trustee to pursue fraudulent transfer claims or allow DRUAP standing to do so. 2

The Motion to Dismiss, of which the Amended Complaint is largely duplicative, requests that the

Court deny confirmation of the Amended Plan and dismiss the case on the grounds it was allegedly

filed (and subsequently converted) in bad faith by the Wades. This is a core matter pursuant to 28

U.S.C. § 157(b)(2)(L) and this Court has jurisdiction under 28 U.S.C. § 1334. For the reasons




1
  DRUAP’s original Motion to Dismiss was amended, at least in part, because the original motion incorporated much
of the Chapter 13 trustee’s prior objection to confirmation. Since that original Motion, the trustee has considered her
objection satisfied, no longer seeks dismissal and recommends confirmation. As such, this Court will not consider
arguments made in the trustee’s objection and will only consider the arguments made in DRUAP’s original motion to
the extent they were expressly reasserted in DRUAP’s Amended Motion to Dismiss.
2
  Section 548 grants the power to avoid transfers solely to the trustee. While Courts are split as to whether a third-
party creditor can possess derivative standing, those courts that do recognize such standing require a formal, written
demand upon the trustee, refusal to pursue the transfer by the trustee, and a determination that the refusal is
unreasonable by the court. Canadian Pac. Forest Prods. v. J.D. Irving, Ltd. (In re Gibson Grp.), 66 F.3d 1436, 1438
(6th Cir. 1995). As DRUAP has not followed the proper procedure because no formal demand has been made upon
the trustee to bring such an action, the Court will deny this part of the relief without prejudice and will not reach the
merits of DRUAP’s argument as it relates to fraudulent transfers.

                                                           2
Case 17-21607-jrs              Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03    Desc Main
                                           Document      Page 3 of 23


below, this Court will dismiss DRUAP’s Amended Complaint, deny the Motion to Dismiss and

confirm the Wade’s Amended Plan.

                                                        FACTS

           The Wades are retired and subsist on income from social security and pension plan

payments. Mrs. Wade is 87-years-old, and Mr. Wade is 74-years-old. DRUAP’s claim arises from

a longstanding and contentious dispute between DRUAP and certain nearby residents, including

the Wades, over the existence and operation of DRUAP’s recycling and automobile salvage

business. The Wades, the Clarks, the Gerrins, and Nancy Ledford (collectively the “Neighbors”)

engaged in litigation with DRUAP over the course of five years, culminating in a judgment in

favor of DRUAP in the Superior Court of Jackson County against the Neighbors in 2017.

DRUAP’s pleadings allege that the Neighbors engaged in a smear campaign, spearheaded by the

Clarks, to shut down DRUAP by attempting to generate broad opposition to its continued

operation. DRUAP alleges that the Clarks disseminated false information about the legality and

safety of DRUAP’s operations, both verbally and in the form of lawn signs and flyers. The Wades

displayed some of the signs on their property.

           DRUAP contends that the Neighbors tried to extort money from it, and when that proved

unsuccessful, the Neighbors hired an attorney who issued a cease and desist letter to DRUAP.

Shortly thereafter, the Neighbors, while represented by an attorney, sued DRUAP for nuisance and

trespass in the Superior Court of Jackson County in a case styled Jackie Clark, et al. v. Dale

Recycling & Used Auto Parts, Inc., No. W14CV0705 (the “Lawsuit”). The action sought damages

and a permanent injunction of DRUAP’s business activities. 3 In response, DRUAP counterclaimed

for defamation, tortious interference with business relations, and conspiracy. 4 The Lawsuit was


3
    As the case progressed the Neighbors withdrew their claim for injunctive relief.


                                                            3
Case 17-21607-jrs           Doc 67       Filed 02/11/19 Entered 02/11/19 14:26:03                      Desc Main
                                         Document      Page 4 of 23


then tried before a jury, which rendered a general verdict. In its verdict, the jury found that DRUAP

was not liable for nuisance or trespass and generally found in favor of DRUAP on DRUAP’s

counterclaims. The judgment awarded DRUAP $20,000 against the Wades, 5 and other judgments

were awarded against the Neighbors, the largest of which was $70,000 against the Clarks. The

Wades then filed a voluntary Chapter 7 petition on August 24, 2017, one day prior to DRUAP

conducting its post-judgment discovery. The Chapter 7 trustee filed a Report of No Distribution

on September 25, 2017. About a week before the deadline by which DRUAP had to file a

complaint to determine the dischargeability of its claim and object to the discharge of the Wades,

the Wades moved to convert their case to Chapter 13 and an order was entered converting the case

to Chapter 13 on December 1, 2017 [Doc. 28]. DRUAP thereafter filed a timely proof of claim in

the Wades’ bankruptcy.

         At the time of filing, the Wades’ primary assets consisted of their residence which they

valued at less than $90,000, another home they valued at $69,000, a 2011 Chevy Tahoe worth

$23,000, a 20-year-old Ford F-150 pick-up truck worth $2,500, a burial plot worth $2,500, typical

household goods worth a few thousand dollars, and a few thousand dollars in a credit union

account. The Wades claim to have no equity in any of these assets. With respect to their secured

liabilities on the petition date the Wades had a reverse mortgage on their residence for $160,000,

a mortgage on the other home for $81,000, a lien on the Chevrolet Tahoe for $26,000 in favor of

a credit union, and a right of set-off in favor of the credit union with respect to the cash held in the

Wades’ credit union account. The Wades’ other liabilities consisted of the DRUAP judgment,



4
  DRUAP also initially asserted a claim for attorney’s fees under the Georgia abusive litigation statute for $65,000,
but that claim had not yet been filed in state court at the time the Wades filed for bankruptcy. During the hearing on
December 17, 2018 counsel for DRUAP indicated that it would not be pursuing this litigation against the Wades.
5
  Because the Wades income comes from social security and private pensions, collection is difficult because neither
can be garnished, but while the social security income can also generally not be attached in a bank account, it could
be possible to attach the private pension income if it was deposited in a bank account.

                                                          4
Case 17-21607-jrs             Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03     Desc Main
                                          Document      Page 5 of 23


which is secured by a judgment lien on the real estate but which the Wades have sought to avoid

under § 522 to make it an unsecured claim, a claim for abusive litigation, a judgment against Mr.

Wade in favor of Midland Credit for about $19,000, a credit card debt to Capital One for $6,000,

and a medical debt owing to North Georgia Medical Center for about $1,300.

           The Wades’ initial Chapter 13 plan proposed a plan payment of $710 per month and a zero

percent dividend to unsecured creditors. Based on their income, any plan proposed by the Wades’

is subject to an applicable commitment period of 36 months. The Chapter 13 trustee and DRUAP

objected to this initial proposed plan. The Wades have since filed an amended Schedule J that

showed an increase generally in their expenses and consequently decreased the disposable income

available to contribute to a plan along with an amended Chapter 13 plan that reflected that decrease

which reduced the proposed plan payment to $550 per month and retained that zero percent

dividend to unsecured creditors. The Wades proposed to surrender their second home and the

balance in their credit union account under both plans. Under the initial and amended plan, after

the trustee takes her commission and the Wades’ attorney’s fees are paid, only the credit union

will be paid on its secured claim on the Chevrolet Tahoe. The Chapter 13 trustee is satisfied with

the Amended Plan, has withdrawn any objections, and recommends confirmation of the Amended

Plan. DRUAP has continued to object to the Wades’ amended plan.

           DRUAP’s objections to the Amended Plan can generally be summarized as follows. First,

DRUAP argues that the Wades have inappropriately scheduled expenses for the care of their non-

custodial great grandchild and improperly borrowed funds to pay the bail of Winnifred Wade’s

son. 6 Second, DRUAP alleges that the Wades’ conversion to Chapter 13 constitutes a bad faith

attempt to discharge a debt that would not be dischargeable in Chapter 7 and the Wades’ plan does



6
    The payment on the bail was only a few hundred dollars.

                                                          5
Case 17-21607-jrs       Doc 67     Filed 02/11/19 Entered 02/11/19 14:26:03            Desc Main
                                   Document      Page 6 of 23


not propose to pay DRUAP anything on the judgment. Third, DRUAP asserts that the Wades

should be required to pay into their plan for 60 months in order to pay something to unsecured

creditors even though they qualify for a 36 month applicable commitment period. Finally, DRUAP

asserts various other objections to alleged post-petition payments and debtor’s amended schedules

that this Court will address in assessing DRUAP’s allegations of bad faith.



                                          DISCUSSION


   A. Dischargeability in Chapter 7 as Opposed to Chapter 13

       Section 523(a)(6) of the Bankruptcy Code dictates that a Chapter 7 debtor may not

discharge any debt arising from “willful and malicious injury by the debtor to another entity or to

the property of another entity.” 11 U.S.C. § 523(a)(6). The consequence of this is that a Chapter 7

debtor may not discharge any debt which arises from the debtor’s intentional injury of another

person or entity. In re Jennings, 670 F.3d 1329, 1334 (11th Cir. 2012)(“[A] debtor is responsible

for a ‘willful’ injury when he or she commits an intentional act the purpose of which is to cause

injury or which is substantially certain to cause injury.”)(quoting In re Walker, 48 F.3d 1161, 1165

(11th Cir. 1995)).

       However, § 523(a)(6) does not apply to Chapter 13 debtors. In re Adams, 478 B.R. 476,

486 (Bankr. N.D. Ga. 2012)(Diehl, J.). Instead, § 1328(a)(4) more narrowly prevents a debtor from

discharging any restitution or damages, “awarded in a civil action against the debtor as a result of

willful or malicious injury by the debtor that caused personal injury to an individual or the death

of an individual.” 11 U.S.C. § 1328(a)(4)(emphasis added). Rather than broadly preventing the

discharge of any willful or malicious injury to any “entity,” § 1328(a)(4) only bars the discharge




                                                 6
Case 17-21607-jrs       Doc 67     Filed 02/11/19 Entered 02/11/19 14:26:03            Desc Main
                                   Document      Page 7 of 23


of willful or malicious “personal injury to an individual.” Compare 11 U.S.C. § 523(a)(6), with 11

U.S.C. § 1328(a)(4).

       When Congress uses particular language within one section of a statute, but uses different

language in another section, this difference is presumed to be intentional. See Russello v. United

States, 464 U.S. 16, 23 (1983). In drafting § 1328(a)(4), Congress substituted the word “entity”

for “individual.” 11 U.S.C. § 1328(a)(4). Although “individual” is not defined in the Bankruptcy

Code, the plain meaning of the term is instructive. Jove Eng'g, Inc. v. I.R.S., 92 F.3d 1539, 1550-

51 (11th Cir. 1996). Utilizing the plain meaning of “individual,” Congress’ substitution of the word

“entity” for “individual” can best be read as limiting nondischargeability to restitution or damages

resulting from injuries suffered by natural persons. See In re JAC Family Found., 356 B.R. 554,

556 (Bankr. N.D. Ga. 2006)(Bihary, J.)(quoting Webster's Third New International Dictionary

Unabridged, 1152 (Philip Babcock Gove ed., 1976))(defining an “individual” as “a single human

being as contrasted with a social group or institution”); see also Jove Eng'g, Inc., 92 F.3d at 1550

(“We conclude the plain meaning of the term ‘individual’ does not include a corporation, and

applying this meaning is not demonstrably at odds with Congress's intent”).

       Congress also narrowed the scope of nondischargeability in Chapter 13 by limiting those

willful or malicious injuries to “personal injuries.” 11 U.S.C. § 1328(a)(4). Although it appears in

Title 11 several times, the term “personal injury” is also not defined anywhere in the Bankruptcy

Code. In re Adams, 478 B.R. at 485. Despite this, Congress’s inclusion of the term in § 1328(a)(4)

should be presumed to be meaningful. Id. (quoting Tovar v. U.S. Atty. Gen., 646 F.3d 1300, 1306

(11th Cir. 2011)). The most presently relevant definition of “personal injury” is a nonfinancial and

nonbusiness interest injury to an individual. In re Adams, 478 B.R. at 486. This injury need not be

physical nor require any bodily harm. Id. at 487 (“Congress can be presumed to have understood



                                                 7
Case 17-21607-jrs             Doc 67       Filed 02/11/19 Entered 02/11/19 14:26:03                     Desc Main
                                           Document      Page 8 of 23


the difference between ‘personal injury’ and ‘personal physical (or bodily) injury’ when drafting

11 U.S.C. § 1328(a)(4) for the 2005 amendments to the Bankruptcy Code.”). Rather, a “personal

injury” may be a nonphysical injury, such as those arising from defamation or intentional infliction

of emotional distress. Id.

           Here, the Court believes that while DRUAP’s judgment against the Wades could possibly

be nondischargeable in Chapter 7 7, it is certainly dischargeable in Chapter 13. DRUAP’s judgment

arises from a general jury verdict that included, among other things, a defamation claim against

the Wades, but it also included a claim for tortious interference with business relations which is

not per se non-dischargeable in a Chapter 7. In re Cantu, 389 F. App'x 342, 346 (5th Cir. 2010).

In Chapter 7, this judgment would be nondischargeable if it was based on the defamation claim

because that would satisfy § 523(a)(6)’s broad criteria of being a “willful” injury to an “entity.”

However, upon conversion to Chapter 13, DRUAP’s judgment, even if it was based on defamation,

would fall outside the narrower nondischargeability provisions of Chapter 13. Although

defamation is sufficiently “personal” to qualify as a “personal injury” under existing law, this

injury was suffered by Dale Recycling & Used Auto Parts, Inc., a corporate entity. Because

DRUAP is not a natural person, it cannot satisfy the “to an individual” criteria of § 1328(a)(4).

The inevitable application of the plain meaning of the text of § 1328(a)(4) precludes a finding of

nondischargeability. Thus, the only remaining question in determining the ultimate

dischargeability of DRUAP’s judgment is whether the Wades’ conversion from Chapter 7 to

Chapter 13 was proper or whether it was done in bad faith.




7
    It is worth noting that Debtor’s counsel does not concede that the debt would be nondischargeable in a Chapter 7.

                                                            8
Case 17-21607-jrs       Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03                Desc Main
                                    Document      Page 9 of 23


   B. Conversion from Chapter 7 to Chapter 13

       A Chapter 7 debtor may generally convert his or her case to Chapter 13, and vice versa, at

“any time.” See 11 U.S.C. § 706(a); 11 U.S.C. § 1307(a), (c). However, this right to convert is not

absolute and is limited by the bankruptcy judge’s broad § 105(a) discretion. Marrama v. Citizens

Bank of Massachusetts, 549 U.S. 365, 375 (2007). This Court, therefore, is empowered to bar

conversion if such conversion would constitute an “abuse of process.” Id.

       Such an “abuse of process” is best understood to be any attempt by a debtor to convert his

or her case to a chapter that the debtor could not have initially filed under. In Marrama, the United

States Supreme Court reduced prepetition bad faith conduct to a question of whether the debtor

could have originally filed under Chapter 13.

               Bankruptcy courts nevertheless routinely treat dismissal for prepetition
               bad-faith conduct as implicitly authorized by the words “for cause.” In
               practical effect, a ruling that an individual's Chapter 13 case should be
               dismissed or converted to Chapter 7 because of prepetition bad-faith
               conduct, including fraudulent acts committed in an earlier Chapter 7
               proceeding, is tantamount to a ruling that the individual does not qualify
               as a debtor under Chapter 13. That individual, in other words, is not a
               member of the class of “honest but unfortunate debtor[s]” that the
               bankruptcy laws were enacted to protect. Marrama, 549 U.S. at 373-74
               (emphasis added).

Relying on § 706(d), Marrama guided bankruptcy courts to employ their discretion over § 105(a)

to prevent conversion only if a debtor would not otherwise qualify as a debtor under Chapter 13.

Marrama did not imbue bankruptcy judges with an unbridled discretion to prevent conversions;

rather, it permitted bankruptcy courts to holistically determine if the debtor could be a debtor in

his or her desired chapter. Law v. Siegel, 571 U.S. 415 (2014)(“Therefore, the Court [in Marrama]

suggested, even if the Bankruptcy Court's refusal to convert the case had not been expressly

authorized by § 706(d), that action could have been justified as a way of providing a ‘prompt,

rather than a delayed, ruling on [the debtor's] unmeritorious attempt to qualify’ under § 1307(c).”).



                                                   9
Case 17-21607-jrs       Doc 67     Filed 02/11/19 Entered 02/11/19 14:26:03              Desc Main
                                   Document     Page 10 of 23


       In view of Marrama, the analysis of good faith must invariably turn on whether the Wades

could have qualified for Chapter 13 at the time of their initial filing and, if so, whether subsequent

post-petition conduct during the pendency of their Chapter 7 would have disqualified the Wades

from filing under Chapter 13.

   C. Whether the Wades Could Have Initially Filed under Chapter 13

       A debtor’s eligibility to file under Chapter 13 is reliant on that debtor’s ability to satisfy

the requirements of § 109(e). 11 U.S.C. § 109(e); see also In re Lewis, 339 B.R. 814, 816 (Bankr.

S.D. Ga. 2006). Section 109(e) requires Chapter 13 debtors to have income that is “sufficiently

stable and regular to enable such individual to make payments under a plan.” In re Robinson, 535

B.R. 437, 443 (Bankr. N.D. Ga. 2015)(Sacca, J.)(quoting 11 U.S.C. § 101(30)). Additionally,

§ 109(e) requires the debtor have debt within § 109(e)’s set debt limits. In re Pete, 541 B.R. 917,

920 (Bankr. N.D. Ga. 2015)(Sacca, J.). The Wades have met these requirements.

       Once a debtor has satisfied § 109(e)’s regular income and debt requirements, the debtor

may still have his or her case dismissed “for cause.” 11 U.S.C. § 1307. Section 1307(c) sets out a

non-exclusive list of factors that would constitute “cause” for conversion or dismissal. One of the

expressly enumerated factors is “denial of confirmation of a plan under section 1325 of this title

and denial of a request made for additional time for filing another plan or a modification of a plan.”

11 U.S.C. § 1307(c)(5). Consequently, a debtor who has no prospect of producing a confirmable

plan is subject to having his or her case dismissed “for cause.” See Dean v. Suntrust Bank, No.

CIV.A.1:07CV00248JEC, 2007 WL 1953151, at *4 (N.D. Ga. June 29, 2007).

       Section 1325, in turn, lays out the criteria for a Chapter 13 plan to be confirmed. 11 U.S.C.

§ 1325. Notably, § 1325 requires that a confirmable plan be “proposed in good faith and not by

any means forbidden by law.” 11 U.S.C. § 1325(a)(3). The Bankruptcy Code does not define



                                                 10
Case 17-21607-jrs            Doc 67       Filed 02/11/19 Entered 02/11/19 14:26:03                         Desc Main
                                          Document     Page 11 of 23


“good faith.” In re Huether, No. 17-41142-MGD, 2018 WL 542680, at *2 (Bankr. N.D. Ga. Jan.

24, 2018)(Diehl, J.). However, the Eleventh Circuit has enumerated eleven factors which this

Court may consider in conducting its inquiry into the debtor’s good faith. In re Kitchens, 702 F.2d

885, 888 (11th Cir. 1983). 8 These factors are as follows:

                  (1) the amount of the debtor's income from all sources;
                  (2) the living expenses of the debtor and his dependents;
                  (3) the amount of attorney's fees;
                  (4) the probable or expected duration of the debtor's Chapter 13 plan;
                  (5) the motivations of the debtor and his sincerity in seeking relief under
                  the provisions of Chapter 13;
                  (6) the debtor's degree of effort;
                  (7) the debtor's ability to earn and the likelihood of fluctuation in his
                  earnings;
                  (8) special circumstances such as inordinate medical expense;
                  (9) the frequency with which the debtor has sought relief under the
                  Bankruptcy Reform Act and its predecessors;
                  (10) the circumstances under which the debtor has contracted his debts and
                  his demonstrated bona fides, or lack of same, in dealings with his creditors;
                  (11) the burden which the plan's administration would place on the trustee.
                  In re Kitchens, 702 F.2d 885, 888–89 (11th Cir. 1983). 9

While these enumerated Kitchens factors can serve to guide this Court in its inquiry into the

Wades’ good faith or lack thereof, Kitchens clearly encourages courts to engage in a totality of the

circumstances analysis to determine a debtor’s good faith. In re Brown, 742 F.3d 1309, 1317 (11th

Cir. 2014)(“While Kitchens does not use this phrase, it basically adopts a ‘totality of the

circumstances’ approach for determining good faith or lack thereof”).

    1. The amount of the Debtors’ income from all sources

         Despite its prominent position as the first enumerated factor in Kitchens, there is some

disagreement concerning whether courts should continue to consider the amount of a debtor’s



8
  DRUAP’s arguments relate to Kitchens factors 2,4,5,6, and 10, but the Court analyzed the totality of the
circumstances which included all of the factors in making its determination.
9
  “BAPCPA subsumes the future application of certain of the Kitchens factors. BAPCPA amendments to the
disposable income sections of § 1325(b), new rules on serial filers, and other code requirements may limit such
inquiries. Otherwise, barring specific conflict with the new statute, there is no indication the factors are not still good
law in the Eleventh Circuit.” In re Roberts, 366 B.R. 200, 203 (Bankr. N.D. Ala. 2007).

                                                           11
Case 17-21607-jrs         Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03                   Desc Main
                                      Document     Page 12 of 23


income in its good faith analysis. Compare In re Shelton, 370 B.R. 861, 867 (Bankr. N.D. Ga.

2007)(Murphy, J.)(“Good faith has no role in assessing whether the amount of income paid into

the plan is sufficient, one of the Kitchens prongs”); with In re Paley, 390 B.R. 53, 59 (Bankr.

N.D.N.Y. 2008)(“Satisfaction of § 1325(b) does not displace the good faith analysis required under

§ 1325(a)(3).”). This question becomes further complicated when the debtor’s income is derived

from Social Security payments. Matter of Ogden, 570 B.R. 432, 436 (Bankr. N.D. Ga.

2017)(Drake, J.)(“The sections of the Code discussed above show a clear intent to protect Social

Security income from the bankruptcy process.”), amended, No. 16-12280-WHD, 2017 WL

2124413 (Bankr. N.D. Ga. May 15, 2017). Numerous courts have held that Social Security income

does not need to be contributed to a Chapter 13 plan. Id.

        Regardless of the vitality or lack thereof of the first Kitchens factor, there are no facts to

suggest that the Wades are contributing insufficient income into their plan. In fact, the Wades have

proposed to commit all of their social security income and pension income into the plan, despite

arguably not being required to do so.10 Cases which have found there to be an issue with the

debtor’s contributed income have so found where the debtor withheld monthly income for the

purpose of retaining surplus disposable income. See e.g. In re Thomas, 443 B.R. 213, 219 (Bankr.

N.D. Ga. 2010)(Murphy, J.). No such evidence of withholding exists in this case. Consequently,

the amount of the Wade’s income does not demonstrate a lack of good faith.

     2. The living expenses of the Debtors and their dependents

        A plan may be proposed in bad faith where the debtor insists on living lavishly while

refusing to make his or her creditors whole. In re Bandini, 165 B.R. 317, 320 (Bankr. S.D. Fla.

1994). Where a plan does not pay creditors 100% of their allowed claims, heightened scrutiny


10
   The Wade’s amended Schedule J indicates that their net monthly income is $550.00. [Doc. 53]. The Wades state
in their plan that they will contribute $550.00 per month into their plan. [Doc. 50].

                                                      12
Case 17-21607-jrs       Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03             Desc Main
                                  Document     Page 13 of 23


may be focused on any outlandish expenditures of the debtor. Id. (dismissing case for the

“lavishness of the debtor’s lifestyle,” which included purchasing multiple Corvettes and expensive

pieces of jewelry). DRUAP asserts that Debtors have acted in bad faith by proposing a plan which

would “pay nothing to unsecured creditors and merely fund their payments on an expensive vehicle

that is disproportionately costly in relation to their purported financial condition.” [Bnkry. Doc.

49 at ¶ 50]. Despite this assertion, this Court does not find that payments towards a 2011 Chevrolet

Tahoe, a six-year-old car at the time the case was filed, nor any other items the Debtors listed in

their schedules, to be sufficiently “lavish” to indicate bad faith. Additionally, the Wades have

voluntarily agreed to surrender the additional house they owned which is an indication they have

scaled down their expenses.

    3. The amount of attorney's fees

        The amount of an attorney’s fees may call into question the good faith of the debtor where

such fees are clearly unreasonable and significantly harm the return to creditors. In re Zepecki,

258 B.R. 719, 725 (B.A.P. 8th Cir. 2001), aff'd, 277 F.3d 1041 (8th Cir. 2002) (“The Attorney did

not prove that fees constituting a sham were reasonable.”). Here, there is no allegation that the

Wades’ attorney’s fees are excessive. In fact, the Wades’ attorney’s fees are below the average

for the district.

    4. The probable or expected duration of the Debtors’ Chapter 13 plan

        The probable or expected duration of a debtor’s plan may indicate bad faith where the term

of the plan is less than sixty months and significant income is being withheld from the plan. In re

Dalby, 38 B.R. 107, 112 (Bankr. D. Utah 1984). Therefore, an evaluation of the expected term of

the debtor’s plan must be made in the context of the debtor’s use of his or her disposable income.

See In re Whitlock, 308 B.R. 917, 923 (Bankr. M.D. Ga. 2004). Issues arise with the term of the



                                                13
Case 17-21607-jrs        Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03               Desc Main
                                   Document     Page 14 of 23


debtor’s plan where the debtor has withheld income at the expense of his or her creditors. See

generally In re Dalby, 38 B.R. at 112. In this case, although the elderly Wades are subject to a 36

month applicable commitment period, their plan will actually extend beyond 36 months to make

all of the required payments and they are committing all of their income, including their social

security income, to fund the plan. Consequently, there is no issue that might be cured by extending

the plan’s term for any months beyond what is required to pay the administrative costs and the

secured creditor.

   5. The motivations of the Debtors and their sincerity in seeking relief under the
      provisions of Chapter 13

   Bad faith may be found where the Chapter 13 debtor is not sincerely motivated to pay his or

her creditors over the life of the plan. See generally In re Brown, 742 F.3d 1309 (11th Cir. 2014).

Circumstances suggesting such insincerity may be those where the debtor’s best interests are

clearly better served in a different chapter. Id. (finding a debtor’s Chapter 13 filing to be insincere

where the debtor was the paradigmatic candidate for Chapter 7, but filed under Chapter 13

exclusively to pay his attorney’s fees in installments). The Wades have demonstrated no such

insincerity in their motion to convert from Chapter 7 to Chapter 13. They have two judgments

against them totaling almost $40,000 which they cannot pay. Conversion is not clearly against the

Wades’ best interest and the plan proposes to pay out all disposable income for the life of the plan.

This Court finds there to be no insincerity to support a finding of bad faith.

   6. The Debtors’ degree of effort

       A debtor’s lack of effort may justify a finding of bad faith where proposed plan payments

are nominal in view of the debtor’s ability to pay and in light of the debtor’s discretionary expenses.

See e.g. In re Lott, No. 10-06061-TOM-13, 2011 WL 1981740, at *7 (Bankr. N.D. Ala. May 23,

2011). Here, the Wades do not propose to maintain any significant discretionary expenses and, as


                                                  14
Case 17-21607-jrs          Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03            Desc Main
                                     Document     Page 15 of 23


previously stated, the plan proposes to surrender property and pay all disposable social security

and pension income into the plan.

    7. The Debtors’ ability to earn and the likelihood of fluctuation in their earnings

           Chapter 13 requires the debtor to have a consistent income which can support plan

payments for the life of the plan. In re Buccolo, 397 B.R. 527, 530 (Bankr. D.N.J. 2008), aff'd,

No. CIV.A.09-314 FLW, 2009 WL 2132435 (D.N.J. July 13, 2009). As such, if the debtor has

frequent and meaningful fluctuations in his or her ability to earn, proposing a plan which ignores

these likely fluctuations may demonstrate bad faith. Id. at 535–36 (finding a plan was proposed

in bad faith where the debtor’s income was extremely variable and plan payments relied on her

ability to borrow money). The Wades do not have income that is variable or otherwise likely to

fluctuate. Quite the opposite, the Wades are a fixed income household; entirely reliant on social

security and pension income. Consequently, there is no bad faith derived from the Wades’ ability

to earn.

    8. Special circumstances such as inordinate medical expense

           Special circumstances, such as significant medical expenses, may reduce the feasibility of

a debtor’s plan to such an extent that a debtor proposing a plan that ignores those circumstances

may have acted in bad faith. See generally In re Goodavage, 41 B.R. 742 (Bankr. E.D. Va. 1984).

Those special circumstances may exist where there is a history of medical expenses which would

likely persist past confirmation of the plan. Id. at 746 (noting the debtors’ history of large medical

expenses and the debtors’ budget, which allotted an unrealistically small amount for future medical

expenses). Although the Wades may have increased medical expenses as they age, this would not

render the plan infeasible, but rather probably result in the suspension of plan payments or

modifications of the plan that would extend the term of the plan. There has been no evidence



                                                   15
Case 17-21607-jrs             Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03                      Desc Main
                                          Document     Page 16 of 23


entered, nor has the existence of any evidence been suggested, that the Wades will likely confront

special circumstances which would render their plan infeasible. As a result, the eighth Kitchens

factor also does not demonstrate bad faith.

       9. The frequency with which the Debtors have sought relief under the Bankruptcy
          Reform Act and its predecessors

           Similar to the first Kitchens factor, there is some dispute as to whether bankruptcy courts

should consider a debtor’s successive prior filings in their good faith analyses. 11 Compare In re

Keach, 243 B.R. 851 (B.A.P. 1st Cir. 2000); with In re Hilton, 122 B.R. 138 (Bankr. M.D. Fla.

1990). Those courts that continue to include successive filings in their good faith inquiries often

do so by investigating whether the debtor’s serial filings produced any material change in the

debtor’s circumstances. See In re Pike, 258 B.R. 876, 885 (Bankr. S.D. Ohio 2001)(dismissing a

Chapter 13 filing for bad faith where debtor had four prior filings and no material change in

circumstances). Here, however, the Court was unable to find any filings by the Wades in the last

twenty years. As such, the ninth Kitchens factor does not reveal bad faith.

       10. The circumstances under which the Debtors have contracted debts and demonstrated
           bona fides, or lack of same, in dealings with creditors

           If a debtor has contracted his or her debts via conduct which would call into question the

debtor’s motives and intent, a bankruptcy court may deem the debtor’s petition to have been filed

in bad faith. In re Crawford, No. 08-30192-DHW, 2008 WL 2783461, at *3 (Bankr. M.D. Ala.

July 16, 2008)(dismissing a Chapter 13 case where the debtor misrepresented the location of

collateral after almost immediately defaulting on the purchase contract for that collateral). The

Wades have not made any recent purchases upon which they immediately defaulted, nor is there




11
     The amendments to the Bankruptcy Code in 2005 added specific provisions regarding serial filers.

                                                          16
Case 17-21607-jrs       Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03              Desc Main
                                  Document     Page 17 of 23


any evidence that they sought out financing to purchase items they knew they could not afford.

As such, there is no demonstrated conduct which would support a finding of bad faith.

   11. The burden which the plan's administration would place on the trustee.

       A finding of bad faith may occur where the debtor has proposed a plan which would place

an undue administrative burden on the trustee. In re Brown, 742 F.3d 1309, 1318 (11th Cir. 2014).

To illustrate, an undue burden has been found in instances where the debtor’s plan called for the

trustee to almost exclusively pay attorney’s fees for the life of the plan. Id. Conversely, here,

there is no indication, nor any complaint, of an undue burden being placed on the trustee.

   12. Other considerations

       In addition to the expressly enumerated eleven factors, Kitchens discussed other factors

that a bankruptcy court could use in its good faith analysis referencing case law from the Eighth

Circuit. See generally In re Kitchens, 702 F.2d at 889 (citing In re Estus, 695 F.2d 311 (8th Cir.

1982)). Most pertinent to this Court’s present inquiry is “the type of debt sought to be discharged

and whether any such debt is nondischargeable in Chapter 7.” In re Estus, 695 F.2d at 317.

DRUAP argues that because the debt would not be dischargeable in Chapter 7, the Wades’

conversion to Chapter 13 demonstrates bad faith. This Court disagrees.

       “‘[I]t is not “bad faith for [the Debtor] to adhere to the provisions of the Bankruptcy Code

and, in doing so, obtain a benefit provided by it.’” Matter of Ogden, 570 B.R. at 438 (quoting In

re Cranmer, 697 F.3d 1314, 1319 (10th Cir. 2012)). Where the Bankruptcy Code allows a debtor

to discharge a debt in Chapter 13 that the debtor would not have otherwise been able to discharge

in Chapter 7, it is not for this Court to substitute its judgment for Congress’. In re Green, No. 17-

11119, 2018 WL 1581635, at *4 (Bankr. S.D. Ga. Mar. 27, 2018). In writing § 523, Congress




                                                 17
Case 17-21607-jrs          Doc 67   Filed 02/11/19 Entered 02/11/19 14:26:03             Desc Main
                                    Document     Page 18 of 23


expressly excluded Chapter 13 debtors. Instead, Congress made the policy decision to enact

§ 1328, which gave debtors a broader ability to discharge debts. 11 U.S.C. § 1328(a)(4).

       Here, the Wades converted their Chapter 7 bankruptcy to Chapter 13 to take advantage of

Chapter 13’s broader discharge. This Court does not fault the Wades for initially filing a Chapter

7 case to see if DRUAP would contest the dischargeability of the debt and then converting the case

when it became likely DRUAP would. The implication of this broader discharge in Chapter 13

will be that the Wades can discharge their judgment debt owed to DRUAP after paying future

income into their plan for the life of the plan. Regardless of whether this is the ideal outcome of

conversion for DRUAP, it is statutorily permissible. The Supreme Court has held that § 105(a)

does not empower courts to contravene the express provisions of the Bankruptcy Code. Law v.

Siegel, 571 U.S. 415 (2014)(“[I]t is not for courts to alter the balance struck by the statute”). This

Court will not contravene the Bankruptcy Code by giving DRUAP an implicit power to veto the

conversion of this case.

   D. Comparisons with In re McGovern

       DRUAP principally relies on In re McGovern, 297 B.R. 650 (S.D. Fla. 2003) to support

their argument that the Wades do not meet the good faith requirement of § 1325(a)(3). In

McGovern, the debtor (“McGovern”) was a recent law school graduate with a first-year associate’s

salary of $75,000, bonuses of $15,000, and the potential to earn significant raises each year. Id. at

654. McGovern had been a co-defendant in litigation revolving around an accusation he made

against a fellow undergraduate (“Grapski”) who was running for student president at the university

they both attended in which he claimed that Grapski was a convicted child molester. Id. at 653.

McGovern was sued for defamation and Grapski was awarded an approximately $80,000 judgment

against McGovern. Id. McGovern filed under Chapter 13 after having threatened to do so in order



                                                 18
Case 17-21607-jrs       Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03              Desc Main
                                  Document     Page 19 of 23


to avoid the Grapski claim for several years. Id. at 661. McGovern failed to disclose bonus income

in his filing and had leased a luxury vehicle less than 60 days before filing Id. at 659. The bulk of

his debts were student loans, lawyer’s fees related to the Grapski case, and the judgment. Id. The

court found that McGovern filed for the sole purpose of discharging a judgment which accounted

for 96% of his total potentially dischargeable debt. Based on the circumstances of the filing and

the debtor’s behavior pre- and post-petition, the court held that the record did not support the

bankruptcy court’s previous finding of good faith and remanded for further findings on the issue.

Id. at 661-62.

       The facts of McGovern bear little resemblance to the instant case. In this case, DRUAP’s

judgment against the Wades accounts for less than 50% of the Wade’s potentially dischargeable

debt. On their Schedule E/F the Wades listed $55,000 in unsecured claims, $30,000 of which was

comprised of creditors other than DRUAP [Bnkry. Doc. 1]. Whether or not those creditors filed

claims is irrelevant in assessing the good faith of the Wades at the time of filing their petition.

Additionally, the Wades are a fixed income household, receiving all income from social security

and their pensions, with a combined monthly income of approximately $3,800. As such, the Wades

do not have any reasonable likelihood of significantly increasing their income or earning potential,

a marked difference from the McGovern case. The Wades are not retaining any luxury items, and

they have surrendered a parcel of real estate and cash in a bank account to creditors. Other than a

car payment that DRUAP erroneously asserts is disproportionately expensive to the Wades

income, there are no allegations here of a luxurious or extravagant lifestyle. Finally, DRUAP

makes a point of asserting in several filings that the Wades filed their petition the day before a

post-judgment deposition in order to “avoid…discovery and collection efforts.” [Adv. Doc. 10],

[Bnkry. Doc. 54]. However, by submitting themselves to the jurisdiction of the bankruptcy court,



                                                 19
Case 17-21607-jrs       Doc 67    Filed 02/11/19 Entered 02/11/19 14:26:03             Desc Main
                                  Document     Page 20 of 23


the Wade’s finances have been and will continue to be thoroughly disclosed. Obtaining a breathing

spell from collection efforts is permitted and even contemplated by the Bankruptcy Code and

should not be read as per se bad faith. The totality of the circumstances clearly distinguishes the

McGovern debtor from the Wades and warrants a finding that they filed and converted their case

in good faith.

       DRUAP also makes the argument that one of the most important factors to consider in the

good faith analysis is whether the Wades ever attempted to pay the judgment pre-petition. The

Court can only conclude from the evidence on the record that the Wades did not make any

payments to DRUAP, just as they failed to make payments to another judgment creditor. In

Kitchens, the court cites numerous cases where courts have “refuse[d] to adopt a per se rule that a

debtor's failure to make substantial repayment demonstrates lack of good faith: Congress has

nowhere in the statute provided a definition of the term “good faith.” The legislative history is

similarly silent on the point…[H]ad Congress intended that such repayment be a condition

precedent to confirmation of all Chapter 13 plans it could have explicitly so stated.” Kitchens, 702

F.2d at 888.

       DRUAP also relies in briefing and in oral argument on the pre-BAPCPA cases In re

Whitlock (confirming plan of debtor and granting discharge of judgment based on breach of

fiduciary duty as father’s executrix), In re Caldwell (dismissing case of Chapter 13 debtor who

was seeking discharge of false arrest and imprisonment judgment and had failed to disclosed

substantial assets), and In re LeMaire (denying discharge to debtor of judgment from civil suit

resulting from debtor attempting to kill someone by shooting him five times) in support of its




                                                20
Case 17-21607-jrs           Doc 67     Filed 02/11/19 Entered 02/11/19 14:26:03                      Desc Main
                                       Document     Page 21 of 23


contention that the Wades failure to pay DRUAP pre-petition is demonstrative of bad faith. 12 All

of these cases concerned good faith analysis of a debtor’s Chapter 13 plan in relation to the

dischargeability of certain debts, and this Court does not dispute that while pre-petition behavior

of the debtors was a factor considered by the courts, it was certainly not the only factor. In fact,

only in Caldwell did the court emphasize the importance of the debtor’s actions post-judgment to

avoid paying the creditor. Caldwell, 895 F.2d at 1127. Taking all relevant factors into

consideration – the totality of the circumstances - this Court finds that the filing and conversion of

the Wades’ case was done in good faith.

     E. Payment of Unsecured Creditors

        DRUAP alleges that the Wades’ monthly payment of $60.00 for surgery performed on Mrs.

Wade is improper and, thus, indicative of the Wades’ bad faith. But the evidence showed that this

payment on Schedule J was for a post petition surgery so it is not improper.

         DRUAP also asserts that North Main Credit Union received improper payments by

deducting payments from an account the Wades held there to repay a loan and that North Main

failed to file a proof of claim. “Section 553(a) does not contain a requirement that a creditor seeking

to exercise a setoff must first file a proof of claim.” Matter of Cent. Equip. & Serv. Co., Inc., 61

B.R. 986, 988 (Bankr. N.D. Ga. 1986)(Kahn, J.)(quoting In re Fulghum Const. Corp., 23 B.R. 147,

153 (Bankr. M.D. Tenn. 1982)). Accordingly, § 553 only requires a secured creditor to have a

valid prepetition claim against the debtor to effectuate its valid right of setoff. In re MCB Fin.

Grp., Inc., No. 10-11176-WHD, 2011 WL 8609454, at *4 (Bankr. N.D. Ga. Mar. 31, 2011)(Drake,

J.). Although the deduction of the post petition payments to repay the prepetition loan technically



12
  In re Whitlock, 308 B.R. 917 (Bankr. M.D. Ga. 2004); In re Caldwell, 895 F.2d 1123 (6th Cir. 1990); In re LeMaire,
883 F.2d 1373 (8th Cir.), reh'g granted, judgment vacated sub nom. In re Lemaire, 891 F.2d 650 (8th Cir. 1989), and
on reh'g, 898 F.2d 1346 (8th Cir. 1990).

                                                        21
Case 17-21607-jrs           Doc 67      Filed 02/11/19 Entered 02/11/19 14:26:03                      Desc Main
                                        Document     Page 22 of 23


should have been stopped, the deduction was harmless because North Main had a right of set off

and the Wades proposed in their plan to surrender the balance of the account to North Main to

repay the loan anyway. The Wades were not permitted to use the money in their credit union

account without providing North Main adequate protection, which was clearly impossible in this

case. Accordingly, this Court finds no bad faith on the part of the Wades because North Main

Credit Union was being paid the funds in this account in this case.

     F. Inappropriate Expenses

         DRUAP alleges that the Wades’ scheduling of expenses associated with the care of their

non-custodial great grandchild and the payment of bail for Winnifred Wade’s son constitute

fraudulent transfers under 11 U.S.C. § 548. [Doc. 54 at ¶¶ 5,6]. As previously discussed in footnote

2, DRUAP has failed to follow proper procedure by making formal demand upon the trustee to

bring such an action, so the Court will deny this part of the motion without prejudice and will not

reach the merits of DRUAP’s argument as it relates to fraudulent transfers. The Court will note,

however, that the Wades scheduling of expenses related to the care of their non-custodial great

grandchild, does not appear to be inappropriate. 13 Furthermore, the bail payment was de minimis

in the grand scheme of things so the Court will not deny confirmation over that. Finally, the Court




13
   During the hearing on December 17, 2018, Mr. Wade testified that his great grandson was not staying with the
Wades as frequently anymore because he was now old enough to attend school, although another great grandchild
was also being cared for and transported on occasion. There also appeared to be some confusion about the scheduling
of medical expenses as out-of-pocket or covered by insurance. The Court has considered whether this could
potentially lower the Wades’ expenses and thereby increase income available to contribute to the plan, but the Court
has decided not to require the Wades to adjust their plan payment on account of this because (1) the Wades had lower
expenses in some areas than allowed on the means test so the expenses basically even out, in other words the Court
will not penalize a debtor who is subject to a 36 month applicable commitment period who is thrifty in some areas
because the debtor wants to spend money in other necessary areas such as the care of family members and (2) the
effect of increasing the monthly plan payment would only serve to shorten the time period over which the secured
creditor – who has not objected to its treatment - would get paid and not produce any benefit to unsecured creditors.

                                                        22
Case 17-21607-jrs       Doc 67     Filed 02/11/19 Entered 02/11/19 14:26:03              Desc Main
                                   Document     Page 23 of 23


overrules the objection to the Wades’ tithing expenses because the evidence showed they tithed in

the same amount prior to the filing the case.

       For the above-stated reasons, this Court is unwilling to find that the Wades have acted in

bad faith in seeking to discharge their debt to DRUAP under Chapter 13. In summary, this Court

finds the Wades have satisfied the totality of circumstances test after application of each Kitchens

factor, and this Court is unwilling to ignore the intent of Congress in the broad discharge it granted

to Chapter 13 debtors. As a result, this Court overrules the objection that the Wades’ case was

filed or converted in bad faith and finds that the Wades’ plan was, in fact, proposed in good faith

and that the Amended Plan should be confirmed.

                                                CONCLUSION


For the reasons stated above, it is hereby

       ORDERED that DRUAP’s Amended Motion to Dismiss is DENIED, and

       ORDERED that DRUAP’s Amended Complaint is DISMISSED, and

       ORDERED that the Amended Plan is CONFIRMED. The Court shall issue its standard

order confirming a Chapter 13 plan that provides for the avoidance of judicial liens under §522.

       The Clerk is directed to serve a copy of this order on DRUAP, counsel for DRUAP, Debtor,

counsel for Debtor, the Chapter 13 trustee and the United States Trustee.



                                         [END OF DOCUMENT]




                                                  23
